[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10217         ELEVENTH CIRCUIT
                                                                  NOVEMBER 4, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________          CLERK

                                           Agency No. A087-931-342

ZHI GUI LI,

llllllllllllllllllllllllllllllllllllllll                                  Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                  Respondent.
                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (November 4, 2011)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Zhi Gui Li is a Chinese national who applied for asylum and withholding of

removal under the Immigration and Nationality Act (INA) and United Nations

Convention Against Torture (CAT) because of his opposition to China’s family
planning policies. An immigration judge (IJ) denied Li’s application after

determining that Li was not a credible witness. Li appealed to the Board of

Immigration Appeals (BIA) and argued that the IJ’s adverse-credibility finding

was incorrect. Li also asked that the BIA remand the case to the IJ so that she

could consider new evidence. The BIA agreed with the IJ’s adverse-credibility

finding and affirmed the IJ. The BIA also refused to remand the case because it

determined that Li’s “new” evidence had been available at the time of his hearing.

Li now petitions for review. Because we conclude that the BIA’s adverse-

credibility finding was supported by substantial evidence and that it did not abuse

its discretion in refusing to remand Li’s case, we deny his petition.1

                                              I.

       In his asylum application, Li contended that he was persecuted for his

opposition to China’s family planning policies. Li claimed that his wife, with

whom he has a son, was forced to undergo an abortion after she got pregnant for a

second time. After the abortion, Li’s wife became pregnant again and went into

hiding. Shortly thereafter, Li was approached by family planning officials who

were looking for his wife. When he refused to divulge her whereabouts, the


       1
         Because the BIA did not address the merits of Li’s asylum and withholding-of-removal
claims, we cannot address those arguments in Li’s petition. Chen v. Att’y Gen., 463 F.3d 1228,
1231 n.4 (11th Cir. 2006).

                                              2
officials detained him for at least 20 days. During his detention, Li claims the

officials beat him. At some point in his detention, Li was visited by his brother,

who was concerned that Li’s wounds might get infected if remained in detention.

So his brother returned the night after their meeting, and cut the lock off Li’s cell.

Li then used a ladder to scale a wall in the complex and escape.

      The IJ determined that Li was not a credible witness, and thus denied his

application. In making the adverse credibility determination, the IJ cited several

inconsistencies between Li’s asylum application, his statements before the hearing

officer, and his testimony before the IJ. Last, the IJ also found certain parts of Li’s

claim implausible, especially his account of his escape.

      In its decision, the BIA noted that the IJ’s adverse-credibility determination

was based on the implausibilities in Li’s application, as well as the inconsistencies

between his application and later statements.

                                          II.

      When the BIA issues its own opinion, as is the case here, we review only

that opinion. Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1344 (11th Cir.

2008). We review any legal conclusions made by the BIA de novo, but we may

not reject its factual findings unless they are so unsupported by evidence that the




                                           3
record compels it. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350–51 (11th

Cir. 2009).

                                         III.

      The INA allows the Attorney General to grant asylum to any alien who is

unable or unwilling to return to his home country “because of persecution or a

well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C.

§§ 1101(a)(42), 1158(b)(1)(A). Similarly, to qualify for withholding of removal,

an alien must establish that upon return to his home country it is more likely than

not that his life or freedom would be threatened because of his race, religion,

nationality, membership in a particular social group, or political opinion.

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005). If an alien

cannot meet the standard for asylum, he is usually unable to meet the “more

stringent” withholding-of-removal standard. Id. at 1232–33.

      An alien’s credible testimony may by itself establish that he is entitled to

relief. Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211, 1217 (11th Cir. 2007). But an

alien whose testimony is incredible may be denied relief if his application is

unsupported by corroborating evidence. Carrizo v. U.S. Att’y Gen., 652 F.3d

1326, 1332 (11th Cir. 2011). Under the REAL ID Act, an IJ may make an

                                          4
adverse-credibility finding based on, among other things, the implausibility of the

applicant’s account or any inconsistencies between the applicant’s oral statements

and written application. Id. at 1331–32. We have noted that credible testimony is

marked by “consistency on direct examination, consistency with the written

application, and the absence of embellishments.” Shkambi v. U.S. Att’y Gen., 584

F.3d 1041, 1049 (11th Cir. 2009).

      To overturn an adverse-credibility finding, a petitioner must show that the

BIA’s finding “was not supported by ‘specific, cogent reasons’ or was not based

on substantial evidence.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th

Cir. 2005). Under this test, we “view the record evidence in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Id. at 1286. And, like any other factual finding, a credibility

determination “may not be overturned unless the record compels it.” Id. at 1287.

      Here we conclude that the BIA’s adverse-credibility finding was supported

by substantial evidence. The BIA offered specific and cogent reasons for its

finding, pointing to, among other things, the inconsistency between Li’s claimed

length of detention on his application and in his oral statements before the hearing

officer and the IJ. The BIA also cited to the IJ’s finding that Li’s account of his

escape was implausible. In his petition, Li argues that the IJ’s implausibility

                                          5
finding on this point was speculative. But Li points to nothing in the record that

compels a finding otherwise.

      Though the BIA cited several reasons for its adverse-credibility finding, we

need not discuss them, as its determination that Li’s account of his escape from the

detention facility was implausible is substantial evidence to support its adverse-

credibility finding and Li has not demonstrated that the record compels that we

reverse the board’s decision. Because we conclude that substantial evidence

supported the BIA’s adverse-credibility finding and thus the decision to deny Li

asylum, we also conclude substantial evidence supports the board’s decision that

he was unable to meet the more stringent standard for withholding of removal.

Sepulveda, 401 F.3d at 1232.

                                          IV.

      We now address Li’s claim that the BIA abused its discretion in denying his

motion to remand. We construe motions to remand based on new evidence as

motions to reopen, which we review for abuse of discretion. Ali v. U.S. Att’y Gen.,

643 F.3d 1324, 1329 (11th Cir. 2011). And we will only find that the BIA has

abused its discretion if its decision was arbitrary or capricious. Ali v. U.S. Att’y

Gen., 443 F.3d 804, 808 (11th Cir. 2006). When an applicant seeks to reopen his

removal proceedings based on new evidence, he must show that the evidence is

                                           6
both material and was either unavailable or could not have been discovered or

presented at the prior hearing. 8 C.F.R. § 1003.2(c)(1).

      To support his motion to reopen, Li submitted a psychological evaluation

that was conducted after his hearing and established that he suffered from post-

traumatic stress disorder (PTSD), as well as several articles on Chinese herbal

medicine and the Chinese residential permitting system. The BIA concluded that

Li had failed to establish that he was unable to obtain a psychological evaluation

before his hearing, and that none of the articles he submitted contained dates of

publication indicating that they had been unavailable at the time of the hearing,

although one indicated it had been last updated after the hearing.

      In his petition, Li argues that he was suffering from a mental breakdown

during the hearing, and thus it was unclear that he needed to present a

psychological evaluation until afterward. But as the report itself indicated, Li’s

PTSD was attributable to events that occurred before the hearing, and thus he

could have been diagnosed beforehand. Likewise, in his petition for review, Li

admits that it was only after the hearing that he realized the IJ might not have be

familiar with Chinese herbal medicine—Li’s testimony about his wife’s herbal

medicine use was another basis for the IJ’s adverse-credibility finding—and thus

would have benefitted from an article on the subject. That too fails to establish

                                          7
that the article was unavailable or could not have been presented at Li’s hearing.

We therefore conclude that the BIA did not abuse its discretion in denying Li’s

motion to reopen.

PETITION DENIED.




                                         8